Citation Nr: 1039254	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-32 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for bursitis of the left shoulder.  

2.  Entitlement to a disability rating in excess of 10 percent 
for calcification and a regional tuberosity of the left femoral 
head.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in August 2008.  
A written transcript of this hearing has been associated with the 
claims file.  

This appeal was previously presented to the Board in October 
2008, at which time it was remanded for additional development.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

During the course of this appeal, the Veteran was awarded an 
increased rating, to 10 percent, for his service-connected left 
femur disability.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, this matter remains in appellate status.  


FINDINGS OF FACT

1.  The Veteran's bursitis of the left shoulder is characterized 
by pain, stiffness, and weakness of the joint, and results in 
flexion and abduction to 45 degrees.  

2.  The Veteran's calcification of the left hip is characterized 
by pain, stiffness, and weakness, and results in flexion to 80 
degrees, extension to 0 degrees, and a moderate degree of 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for award of a rating in excess of 20 percent 
for bursitis of the left shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5200-03 
(2010).

2.  The criteria for award of a 20 percent disability rating, but 
no higher, for calcification and a regional tuberosity of the 
left femoral head have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5019, 5250-55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In August 2002, March 2005, 
April 2006, September 2006, and November 2008 letters, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the April 2006 letter provided him with the general criteria for 
the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the September 2002 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  The 
Board observes that within the October 2008 Board remand order, 
the Veteran was to be provided a letter by VA requesting the full 
names and addresses of several private physicians from whom he 
had previously reported pertinent medical treatment.  Such a 
letter was provided the Veteran in November 2008; however, he 
failed to respond with the requested information.  As these 
records, although potentially pertinent, are private, and are in 
the possession of health care providers unknown to VA, VA is 
unable to obtain them.  The Board notes in this regard that 
"[T]he duty to assist is not always a one-way street.  If [an 
appellant] wishes help, he cannot passively wait for it in those 
circumstances [where his input is crucial for obtaining that 
assistance]."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Hence, 
the Board concludes that VA's duty to assist with regard to these 
private treatment records is satisfied at present.  

The Veteran has also been afforded VA medical examinations on 
several occasions, most recently in January 2010.  The Board 
notes that the most recent VA examination report contains 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and clinical features of the 
disabilities on appeal and is adequate for purposes of this 
appeal.  In August 2008, the Veteran was afforded the opportunity 
to testify before the Board.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, however, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7.  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court also held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Where, however, a musculoskeletal 
disability is evaluated at the highest rating available based 
upon limitation of motion, further DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

a.  Left shoulder bursitis

The Veteran's bursitis of the left shoulder is currently rated as 
20 percent disabling under Diagnostic Code (DC) 5019-5201.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In 
the present case, DC 5019 is used for the evaluation of bursitis.  
This Code in turn makes reference to DC 5003, for degenerative 
arthritis.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, with a minimum rating of 10 percent to be assigned for 
each major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the 
purposes of DC 5003, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f).  

DC 5201 is used for evaluation of limitation of motion of the 
arm.  Because the Veteran is right hand-dominant, the disability 
ratings for the minor upper extremity will be considered.  DC 
5201 provides a 20 percent rating for limitation of motion of the 
arm to midway between the side and shoulder level, and a 30 
percent rating for motion limited to 25 degrees from the side.  A 
30 percent rating is the maximum schedular rating for the minor 
upper extremity under Diagnostic Code 5201.  38 C.F.R. § 4.71a, 
DC 5201.  

The Veteran was afforded a VA orthopedic examination in May 2005.  
He reported injuring his left shoulder in a motor vehicle 
accident during military service.  Currently, he experienced 
chronic pain of the left shoulder, for which he used medication.  
He had also undergone physical therapy in the past.  He denied 
any surgical history following the accident.  Some instability of 
the left shoulder was reported, but he denied deformity or giving 
way.  Occasional flare-ups, characterized by severe pain, were 
also reported.  Range of motion testing indicated flexion to 110 
degrees, reduced to 105 degrees with repetitive use.  Abduction 
was to 110 degrees, reduced to 105 degrees with repetitive use.  
External rotation was to 80 degrees, and internal rotation was to 
45 degrees, and 40 degrees after use.  Pain was reported at the 
extremes of motion.  No joint ankylosis or inflammatory arthritis 
was noted.  Moderate social and occupational impairment was 
reported by the examiner.  

The Veteran testified at a Travel Board hearing in August 2008.  
He stated he worked as a barber, and his left shoulder disability 
caused him pain and discomfort throughout his work day.  He also 
reported swelling and tingling in his left upper extremity.  

Another VA medical examination was afforded the Veteran in May 
2009.  He reported pain, tingling, numbness, and weakness of the 
left upper extremity.  His left arm and hand also swelled on 
occasion, preventing him from removing his wedding ring.  He 
denied any hospitalization or surgery related to his left 
shoulder, however.  His left shoulder was without deformity, 
giving way, or instability.  Range of motion testing of the left 
shoulder indicated flexion to 45 degrees, abduction to 45 
degrees, and internal and external rotation to 70 degrees each.  
No additional limitation of motion was noted with repetitive 
motion.  X-rays of the left shoulder indicated advanced 
degenerative joint disease and calcific tendonitis.  The examiner 
found that the Veteran encountered no significant occupational 
impairment due to his left shoulder disability, nor did he have 
any impairment in his ability to perform the tasks of daily 
living.  

The Veteran has also received VA outpatient treatment during the 
pendency of this appeal.  He has consistently reported pain of 
the left shoulder, especially with use.  The objective findings 
regarding the Veteran's left shoulder have been consistent with 
those noted on the above VA examinations.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against a disability rating 
in excess of 20 percent for the Veteran's bursitis of the left 
shoulder.  According to the various examination reports, range of 
motion findings indicate he can flex and abduct his left shoulder 
to at least midway between his side and shoulder level (45 
degrees) or more.  Additionally, the Veteran has been able to 
work and use his left shoulder arm and shoulder for many years 
following his initial injury, and currently has no more than 
moderate impairment in his ability to perform daily activities.  
Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent under DC 5201 for his 
bursitis of the left shoulder.  

Additionally, evaluation of his injury under other diagnostic 
criteria would not result in a higher rating.  The examination 
reports of record do not reflect ankylosis of the shoulder joint, 
or mal or nonunion of the humeral head, as would warrant a higher 
rating under other criteria for the shoulder joint.  See 
38 C.F.R. § 4.71a, DCs 5200-5203.  Although the Veteran reports 
additional impairment due to such factors as pain, pain on use, 
fatigability, and weakness, no examiner has expressed such 
impairment in terms of additional limitation of motion which 
would reduce his left arm mobility to 25 degrees from his side; 
thus, an increased rating based on these factors is not 
warranted.  See DeLuca, 8 Vet. App. at 202.  Finally, as the 
Veteran's left shoulder disability has not resulted in a degree 
of impairment greater than that already recognized within his 
current rating at any time during the pendency of this appeal, a 
staged rating is not warranted.  See Hart, 21 Vet. App. at 505.

In conclusion, the preponderance of the evidence is against the 
award of a disability rating in excess of 20 percent for the 
Veteran's bursitis of the left shoulder.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit-of-the-doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

b.  Left femur disability

The Veteran's left femur disability, characterized as 
calcification and a regional tuberosity of the left femoral head, 
is currently rated as 10 percent disabling under DC 5019, for 
bursitis.  As noted above, this code provides for evaluation 
under the diagnostic criteria for degenerative arthritis, with a 
minimum 10 percent rating to be assigned for each major joint 
affected by limitation of motion, and increased evaluations to be 
assigned, if warranted, based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  

The Board also notes that diagnostic criteria exist for 
evaluation of the hip and thigh, based on such impairment as 
ankylosis, limitation of extension, flexion, or abduction, 
femoral impairment, or flail joint of the hip.  38 C.F.R. 
§ 4.71a, DCs 5250-55.  These criteria will be considered in the 
present case as appropriate.  

The Veteran was afforded a VA orthopedic examination in May 2005.  
He reported injuring his left leg in a motor vehicle accident 
during military service.  Currently, he experienced chronic pain 
of the left hip, for which he used medication.  He had also 
undergone physical therapy in the past.  He denied any surgical 
history following the accident.  He used a cane to aid his 
mobility, but reported being able to walk for a quarter mile or 
more, and to stand for up to one hour.  On physical examination 
the Veteran's gait was antalgic.  Range of motion testing 
indicated flexion to 80 degrees, reduced to 70 degrees with 
repetitive use.  Extension was between 0 and 15 degrees, and 10 
degrees after use.  Abduction was to 40 degrees, and adduction 
was to 15 degrees, and 10 degrees after use.  Internal rotation 
was to 30 degrees, and external rotation was to 30 degrees, and 
25 degrees after use.  Pain was reported at the extremes of 
motion.  No joint ankylosis or inflammatory arthritis was noted.  
The Veteran could not cross his legs.  X-rays of the Veteran's 
left hip confirmed moderate degenerative changes.  Moderate 
social and occupational impairment was reported by the examiner.  

The Veteran testified at a Travel Board hearing in August 2008.  
He stated that he worked as a barber, and his left hip disability 
gave him pain during the day, due to his prolonged standing at 
his job.  He also stated his left hip disability interfered with 
his mobility, and caused him to walk with a limp on occasion.  

Another VA medical examination was afforded the Veteran in May 
2009.  He reported pain and weakness of the left hip joint.  He 
also used a cane to aid his mobility.  He denied any 
hospitalization or surgery, however.  Range of motion testing of 
the left hip was not performed.  X-rays of the left hip indicated 
moderate degenerative joint disease.  

Most recently, the Veteran was afforded a VA orthopedic 
examination in January 2010.  He reported ongoing chronic pain, 
stiffness, and weakness of the left hip.  He used medication to 
control his joint pain, and a cane to aid his walking.  He also 
used orthopedic shoe inserts, and during flare-ups of his left 
hip disability, he occasionally used a crutch.  On physical 
evaluation, the Veteran's left hip was without deformity, giving 
way, or instability.  Some warmth was noted in the left hip, but 
the Veteran was without effusion.  Occasional severe flare-ups 
were reported, which further impaired his mobility and daily 
functioning.  His gait was antalgic, and evidence of abnormal 
weight-bearing, in the form of bilateral heel calluses, was 
present.  On objective examination, the Veteran had guarding of 
movement of the left hip.  Range of motion testing indicated 95 
degrees flexion, 0 degrees extension, and 30 degrees abduction.  
The Veteran could cross his left leg over his right, and could 
toe out to 15 degrees.  No additional limitation of motion was 
noted due to such factors as pain, pain on use, incoordination, 
weakness, or pain due to repetitive motion.  X-rays of the left 
hip indicated moderate degenerative joint disease.  

The Veteran has also received VA outpatient treatment during the 
pendency of this appeal.  He has consistently reported pain of 
the left hip, especially with use.  In 2005, he was afforded a 
course of physical therapy which resulted in some pain reduction, 
but not elimination of all his left hip pain.  

After considering the totality of the record, the Board finds the 
evidence to be in relative equipoise.  Although the Veteran 
exhibits only moderate limitation of motion of his left hip, he 
also reports chronic pain of his left hip, and requires the use 
of a cane to aid his mobility.  The Board also notes the Veteran 
works as a barber, and has reported persistent pain of the left 
hip as a result of working while standing, as required by his 
occupation.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board 
finds an increased rating, to 20 percent under DC 5255, for 
moderate impairment of the left hip due to impairment of the 
femur is warranted.  See also 38 U.S.C.A. § 5107.  DC5255, for 
impairment of the femur, provides a 20 percent rating for 
moderate impairment of the hip or knee, and a 30 percent rating 
for marked impairment.  38 C.F.R. § 4.71a, DC 5255.  

The Board finds, however, that the preponderance of the evidence 
is against a disability rating in excess of 20 percent for the 
Veteran's left hip disability.  According to the various 
examination reports, the Veteran has been able to walk, albeit 
with an assistance device, during the pendency of this appeal, 
suggesting no more than moderate impairment.  He is also able to 
stand for an extended periods while at work, and is able to drive 
and perform other tasks of daily living without significant 
impairment.  Overall, the preponderance of the evidence is 
against a finding of marked impairment, as required for a 
disability rating in excess of 20 percent under Diagnostic Code 
5255 for his left hip disability.  

Additionally, evaluation of his injury under other diagnostic 
criteria would not result in a higher rating.  The examination 
reports of record do not reflect ankylosis of the hip joint, or 
other impairment of the thigh, as would warrant a higher rating 
under other criteria for the hip joint.  Furthermore, his range 
of motion findings indicate he can flex and extend his left hip 
to at least 80 and 0 degrees respectively, indicating compensable 
ratings are not warranted for either limitation of flexion or 
extension.  See 38 C.F.R. § 4.71a, DCs 5250-5255; see also 
VAOPGCPREC 9-04 (2004).  Although the Veteran reports additional 
impairment due to such factors as pain, pain on use, 
fatigability, and weakness, no examiner has expressed such 
impairment in terms of additional limitation of motion which 
would further reduce his left hip mobility; thus, an increased 
rating based on these factors is not warranted.  See DeLuca, 8 
Vet. App. at 202.  Finally, as the Veteran's left hip disability 
has not resulted in a degree of impairment greater than that 
already recognized by a 20 percent rating at any time during the 
pendency of this appeal, a staged rating is not warranted.  See 
Hart, 21 Vet. App. at 505.

In conclusion, a disability rating of 20 percent and no higher is 
warranted for the Veteran's left hip disability.  As a 
preponderance of the evidence is against the award of a rating in 
excess of 20 percent, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Board observes the 
Veteran has maintained employment during the pendency of this 
appeal, and has not required hospitalization or surgery for his 
service-connected left shoulder and hip disabilities during the 
pendency of this appeal.  Additionally, no examiner has stated 
the Veteran's service-connected disabilities alone are the cause 
of any marked interference with employment.  In short, the rating 
criteria contemplate not only his symptoms but the severity of 
his disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
the service-connected disability.  See 38 U.S.C.A. § 1155 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  










(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 20 percent for 
bursitis of the left shoulder is denied.  

Entitlement to a disability rating of 20 percent and no higher 
for calcification and a regional tuberosity of the left femoral 
head is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


